Citation Nr: 0124223	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
fungus infection of the legs.

2.  Entitlement to an increased rating for a generalized 
anxiety disorder with psychogenic gastrointestinal reaction, 
now diagnosed as post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied an increased (compensable) 
rating for the veteran's fungus infection on his legs and 
continued a rating of 30 percent for the veteran's 
generalized anxiety disorder with psychogenic 
gastrointestinal reaction.

In August 2000, a hearing was held at the RO before a RO 
hearing officer.  A supplemental statement of the case (SSOC) 
was issued in April 2001.  At that time, the veteran's 
generalized anxiety disorder with psychogenic 
gastrointestinal reaction was diagnosed as PTSD and the 
veteran's disability rating was increased to 50 percent.  
However, since that allowance is not the maximum benefit, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  There is no evidence of any exfoliation or exudation 
involving an exposed surface or extensive area of the skin on 
the veteran's legs.

3.  The veteran's post-traumatic stress disorder has not 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

4.  The post-traumatic stress disorder has not resulted in 
total occupational and social impairment or symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for a 
fungus infection of the legs are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.21, 4.118 (2000).

2.  The criteria for a 70 percent or higher disability rating 
for post-traumatic stress disorder are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.21, 4.130, Diagnostic Code 
9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The law is 
applicable to the veteran's claims for entitlement to 
increased ratings for fungus infection of the legs and PTSD.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, the statement 
of the case (SOC), the SSOC, and the letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the claims has been obtained.  The 
evidence includes the veteran's medical records, VA 
examination reports, testimony by the veteran and his wife at 
a hearing held at the RO before a hearing officer.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required for these issues.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a veteran who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  FUNGUS INFECTION OF THE LEGS

A.  Factual Background

The veteran filed his claim for an increased rating for his 
fungus infection of the legs in September 1999.  A January 
2000 VA examination report for the veteran's skin disease 
indicated there was no evidence of any dermatosis at the time 
involving the feet or legs.  The veteran gave a history of 
having dermatitis involving his fingers which usually 
remained under good control unless he worked in his machine 
shop and came into contact with irritants such as cutting 
oils and similar products.  There was a linear slightly dry 
plaque of dermatitis involving the medial aspect of the right 
finger only.  There was no evidence of any dermatosis 
involving the feet or legs.  There was no ulceration, 
exfoliation or crusting.  The examiner diagnosed the veteran 
with primary irritant contact dermatitis of the fingers, but 
could give no diagnosis concerning the previous dermatosis of 
the legs and feet.

The veteran and his wife testified at a hearing held at the 
RO before a hearing officer in August 2000.  The veteran 
testified that the fungus infection involved his feet and 
legs up to his knees and his hands up to his elbows at 
different times.  He stated that his condition was 
intermittent, indicating that he did not experience flare-ups 
with his legs frequently, but had problems with his hands 
about twice a month.  He also stated that the condition of 
his hands led to nervous manifestations because he was 
reluctant to shake hands when his condition was flaring up.  
The veteran's wife testified that the veteran's skin, 
particularly on his feet, cracks during a flare-up.  She 
stated that there is pus whenever the veteran has eruptions 
of the skin.

A March 2001 VA examination report for the veteran's skin 
noted that there was no evidence of fungal infection of the 
toenails or feet.  The examiner noted that along the medial 
border of both index fingers there was a 5 to 5 1/2 centimeter 
continuous confluent hyperkeratotic plaque with cobblestone 
surface.  Additionally, there were 10 to 15 reddish, scaly, 
dry hyperkeratotic papules of the dorsal aspect of both 
hands, 3 to 5 millimeters in size.  The examiner noted no 
ulceration, exfoliation or crusting.  The examiner diagnosed 
the veteran with acquired keratoderma of the index fingers 
and actinic keratosis, dorsal aspect, on both hands.  The 
examiner's diagnosis noted no evidence of fungal infected 
toenails or dermatophytosis.

B.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7813 provides for a noncompensable rating 
where the veteran experiences a slight, if any, exfoliation, 
exudation or itching if it is on a nonexposed surface or a 
small area.  A 10 percent rating is warranted where there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
where exudation or itching is constant and there are 
extensive lesions or marked disfigurement.  A 50 percent 
rating is warranted when there is ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or the condition of the skin is exceptionally 
repugnant.

C.  Analysis

The veteran testified that he is currently experiencing more 
problems with his hands than his legs.  However, he is not 
service-connected for a condition in his hands.  The 
manifestations from a nonservice-connected disorder may not 
be used when establishing the rating for a service-connected 
disability.  38 C.F.R. § 4.14 (2000).  In addition, the 
medical examiner's reports indicate two separate diagnoses 
that do not relate the veteran's current skin condition of 
his hands to his service-connected skin condition of his 
legs.  The veteran's statements indicating his belief that 
the condition of his hands is related to that of his legs is 
not relevant here because a layperson without medical 
training or experience is not competent to offer medical 
diagnoses or opinions on etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The two VA medical examination reports indicate that the 
veteran does not currently have an evident fungal infection 
on his legs.  A 10 percent or higher rating is not warranted 
because there is no ulceration, exfoliation or crusting.  
Also, there are no associated systemic or nervous 
manifestations noted in the examination reports.  
Accordingly, the Board finds that the criteria for an 
increased (compensable) rating for the veteran's fungus 
infection of the legs are not met.

II.  PTSD

A.  Factual Background

In February 2000, the VA psychiatric examiner reviewed the 
veteran's claims file and found a past history of anxiety 
with psychogenic gastrointestinal reaction.  The veteran told 
the examiner that his nervous condition and stomach problems 
had been ongoing since his discharge.  The examiner's report 
noted that, on examination, the veteran's mood and affect 
were within acceptable limits.  The examiner indicated the 
veteran seemed to suffer from significant anxiety.  During 
the examination, the examiner noted no significant problems 
with communication, delusions or hallucinations.  The veteran 
did not exhibit any inappropriate behavior, although his wife 
remarked that the veteran has a tendency to be too blunt with 
others and that leads to mild social impairment.  The veteran 
did not indicate he had any suicidal or homicidal ideations.  
He was oriented to time and place with no gross memory 
problems noted.  The veteran was diagnosed with generalized 
anxiety disorder with psychogenic gastrointestinal reaction.

At the hearing held at the RO, the veteran testified that he 
gets very little sleep, 3 to 4 hours a night.  He stated that 
his stomach and intestinal problems were the biggest problems 
resulting from his anxiety.  The veteran indicated that 65 
percent of his stomach had been removed over the years in an 
effort to deal with the problem.  He testified that he gets 
very restless at night.  He stated that his anxiety problems 
get worse when he is inactive.  He indicated that he 
occasionally has problems concentrating and making decisions 
and does not react well to change.  He testified that he is 
uncomfortable around people he doesn't know and tends not to 
socialize too much.  The veteran's wife testified that he is 
always anxious and impatient.

A March 2001 VA examination report for the veteran's 
psychiatric exam noted that he was alert, oriented, 
cooperative, and polite, but was anxious.  He cried several 
times during the interview while discussing friends and 
combat experience.  The veteran complained of flashbacks and 
reported that he had nightmares almost every night.  The 
examiner noted that the veteran was not psychotic, had no 
thought disorder and there was no evidence of delusions or 
hallucinations.  The examiner diagnosed the veteran with 
PTSD, combat related.  The report notes that the veteran 
seemed to have symptoms of PTSD since his military years, but 
has not been able to explain it and attributed his physical 
symptoms to nervousness.

B.  Criteria

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Analysis

The veteran is well groomed, well nourished and looks 
healthy.  He experiences anxiety and has a tendency to 
fidget.  He experiences social impairment due to his 
symptoms.  He is unable to go to social gatherings and has 
difficulty getting close to his wife and children.  He 
experiences chronic recurrent nightmares and flashbacks of 
World War II combat experiences.  He has a problem 
remembering dates and the names of his medications.  The 
Board finds, however, that the evidence shows that the 
veteran's post-traumatic stress disorder has not resulted in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Such manifestations are 
not shown by the veteran's testimony or by the medical 
evidence.  While he has difficulty with relationships, the 
veteran has been able to maintain relationships with his wife 
and children.  The reports specifically show that the veteran 
does not experience homicidal or suicidal ideation, and that 
he maintains his personal appearance.  He does not experience 
obsessional rituals and he does not suffer from poor impulse 
control. 

The evidence further shows that the post-traumatic stress 
disorder has not resulted in total occupational and social 
impairment or symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Accordingly, the Board concludes that the 
criteria for a rating higher than 50 percent are not met.


ORDER

1.  An increased (compensable) rating for a fungus infection 
of the legs is denied.

2.  An increased rating for PTSD, currently rated as 50 
percent disabling, is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

